1:20-bk-10066-BPH Doc#: 26 Filed: 09/09/20 Entered: 09/09/20 10:30:10 Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MONTANA



In re:

         LUCUS PAUL WILLETTE                                   Case No. 20-10066-BPH
         and CHEYENNE CHERIEE
         WILLETTE,

                    Debtors.



                                           ORDER

          At Butte in said District this 9th day of September, 2020.

          In this Chapter 7 bankruptcy, the Trustee filed an Application on September 8, 2020,

  requesting authority to employ BK Global Real Estate Services. Upon review of the

  Application and the Affidavit of Patrick Butler, it appears that said professional is duly

  qualified to perform the tasks for which employment is sought. In addition, the Court is

  satisfied that said professional represents no interest substantially adverse to Debtors, or to

  Debtors’ estate in the matters upon which this case concerns and that employment is necessary

  and would be in the best interest of the estate. Accordingly,

          IT IS ORDERED the Application filed at ECF No. 24 is approved; the Trustee is

  authorized to employ BK Global Real Estate Services on a contingency fee basis and under

  the terms specified in the Application and attachments thereto; and all fees paid to said

  professional are subject to the approval of this Court upon the filing of a proper application



                                                  1
1:20-bk-10066-BPH Doc#: 26 Filed: 09/09/20 Entered: 09/09/20 10:30:10 Page 2 of 2




  for reasonable professional fees and reimbursement for actual, necessary expenses in

  accordance with Mont. LBR 2016-1. The reasonableness of any fee request will be

  determined pursuant to the standards specified in 11 U.S.C. § 330.




                                                2
